Title: To George Washington from Edmund Randolph, 21 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Private
          Sir
          Philadelphia October 21. 1794. 1 ‘o’clock
        
        I have received a letter from Wilson Nicholas, who expresses the most unqualified resentment against the insurgents, as being the sense of Albemarle county in Virginia.
        Mr Madison & his new associate arrived here last night. I have not had any conversation with him of a pointed or very interesting kind. I only discover an absolute detestation of the insurrection, and a full Opinion, that the outrages against the laws deserved every animadversion. I have the honor, sir, to be with great respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      